Citation Nr: 1209494	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-12 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for residuals of a head injury.

6.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1977 to June 1980 and from December 1983 to December 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, inter alia, denied the benefits sought on appeal.

The issue of entitlement to service connection for a right shoulder condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's lumbar spine disability and his military service.

2.  The weight of the competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's left foot disability and his military service.

3.  The weight of the competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's bilateral ankle disability and his military service.

4.  The weight of the competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's left leg disability and his military service.

5.  The weight of the competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's headaches (claimed as residuals of a head injury) and his military service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred or aggravated by the Veteran's active duty military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).

2.  A left foot disability was not incurred or aggravated by the Veteran's active duty military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).

3.  A bilateral ankle disability was not incurred or aggravated by the Veteran's active duty military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).

4.  A left leg disability was not incurred or aggravated by the Veteran's active duty military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).

5.  Headaches (claimed as residuals of a head injury) were not incurred or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  In the instant case, correspondence dated August 2006 provided all of the above-required notification.  The Board therefore concludes that VCAA notice requirements have been satisfied with respect to the issue on appeal.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  

The Veteran was provided with a VA examination in February 2007.  In the case of each of the Veteran's claimed conditions (with the exception of the Veteran's right shoulder, which is addressed in the REMAND section below), the examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the February 2007 examination report is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  

The Board observes that all due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  On his Form 9, Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge.  Prior to the scheduling of this hearing, however, the Veteran properly withdrew his request for such hearing.  The Veteran's hearing request has therefore been deemed withdrawn.  See 38 C.F.R.      § 20.704 (2011).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran essentially contends that he suffers from a lumbar spine disability, left foot disability, bilateral ankle disability, left leg disability, and residuals of a head injury as a result of his active duty military service.  The Board will discuss these contentions together because they involve the application of similar law to similar facts, and also because each claim for service connection fails on a similar basis.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03.  Only such conditions as are recorded in examination reports are to be considered as "noted."  See 38 U.S.C.A. § 1132 (West 2002); 38 C.F.R.    § 3.304(b) (2011).  The term "noted" denotes only such conditions as are recorded in examination reports; a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  See 38 C.F.R. § 3.304(b)(1) (2011).  Indeed, while a history of the pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such condition, such history is to be considered with all other material evidence when determining whether a condition pre-existed active duty service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish service connection for the Veteran's claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Turning to the facts in the instant case, the Board finds that the statutory presumption of soundness has not been rebutted by clear and unmistakable evidence.  In this regard, the Veteran's 1977 enlistment examination does not note any defects relevant to the claims in the instant case, and the Veteran reported no such problems in his contemporaneous report of medical history.  

At the Veteran's December 1983 enlistment examination, the Veteran self-reported that he experienced recurrent back pain and a physician noted that the Veteran had been treated for a back injury at the age of 24.  However, the Veteran did not have a current disabling back condition.  Likewise, while a physician also noted that the Veteran had been treated for a left ankle fracture at the age of 20, the condition was not currently disabling.  The Veteran was found to be qualified for active duty service.  

Though the Veteran's December 1983 enlistment examination notes that the Veteran previously experienced a back injury and an ankle fracture, the physician specifically found that the injury was treated and was not at that time disabling at the time of his entrance examination.  Without any indication that the Veteran experienced continuing disabling effects of these injuries at the time of service enlistment, the Board  finds that the above evidence does not rebut the presumption of soundness by clear and unmistakable evidence, and the presumption of soundness on induction attaches.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

With the Veteran presumed to be in sound condition at induction, the Board's analysis will turn to whether the Veteran developed any of his claimed conditions as a result of active duty military service.  See Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).  As noted above, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, regarding the first Hickson element, medical evidence of a current disability, the February 2007 examiner noted that the Veteran had mild degenerative disc narrowing at L4-L5 and L5-S1.  Additionally, the Veteran's February 2007 examination report indicates that the Veteran has degenerative changes in the left foot, bilateral ankles, and left leg (specifically the left knee).  The Veteran additionally complained of headaches.  The record, therefore, contains medical evidence of current disability, and the first Hickson element is satisfied as to all issues decided herein.

With respect to the second Hickson element, in-service disease or injury, the Veteran complained in May 1985 of lower back pain and was diagnosed with a lower back strain.  Additionally, the Veteran was treated for a laceration of the left foot in June 1985, a twisted left ankle in October 1979, a right ankle sprain in November 1985, a possible fracture of the left leg in May 1980, and a forehead contusion in March 1986.  Therefore, the Board finds that the Veteran incurred in-service injuries with respect to each of his claimed conditions, and the second Hickson element is satisfied as to all issues decided herein.

Regarding the third Hickson element, medical evidence of nexus, the Board notes that the determination of the relationship, if any, between the Veteran's current disability and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The record contains one medical nexus opinion of record with respect to each of the Veteran's claimed conditions: the February 2007 VA examiner's report.  

With respect to the Veteran's claimed lumbar spine condition, after a physical examination of the Veteran and a review of the Veteran's claims file, the examiner stated that the Veteran's lumbar spine disability was less likely than not related to the Veteran's military service.  The examiner extensively discussed the Veteran's medical history and the Veteran's belief that he began experiencing pain between his periods of active service when he became pinned by heavy equipment.  The examiner additionally noted the Veteran's contention that he fell down a flight of stairs in-service.  The Veteran stated that he experienced pain intermittently in his back since that time, and that he was "doing pretty well" until a motor vehicle accident in 2004, at which time the Veteran experienced a painful back injury.  Following review of the Veteran's history of back related complaints, review of the medical evidence of record, and a current physical examination of the Veteran, the examiner opined that it was "obvious from reviewing the records" that the Veteran developed "much more" back pain as a result of his postservice injury.  The examiner concluded that the Veteran's back problems were therefore less likely caused by his back strain experienced in service.

With respect to the Veteran's claimed left foot condition, the February 2007 examiner found no evidence of previous fracture.  The examiner opined that the Veteran's degenerative changes were more likely related to his age than to his active duty military service.  Physical examination of the left foot revealed no pain or tenderness throughout the entire left foot, either along the plantar surface or the dorsum of the foot.  The examiner noted that given both how minimal the Veteran's degenerative changes were and the lack of current objective symptoms, the Veteran's left foot condition was more likely related to age than to his active duty military service.

With respect to the Veteran's claimed bilateral ankle condition, the examiner opined that the Veteran's degenerative changes were more likely related to his age than to his active duty military service.  The Veteran stated that he was asymptomatic and had not received any treatment for his ankles in years.  Physical examination of both of the ankles revealed no abnormalities.  The examiner considered the Veteran's stated history and additionally reviewed the Veteran's documented history of in-service injuries to both of his ankles.  The examiner noted that given both how minimal the Veteran's degenerative changes were and the lack of current symptoms, the Veteran's bilateral ankle condition was more likely related to age than to his active duty military service.

With respect to the Veteran's claimed left leg condition, the examiner opined that the Veteran's degenerative changes were more likely related to his age than to his active duty military service.  The examiner reviewed the Veteran's service treatment records and considered the possibility that the Veteran suffered a fracture to his distal tibia in October 1986.  The examiner noted that a fracture was reported in the record at that time, but the record contained no radiologic evidence of such a fracture.  The examiner considered the Veteran's reported history of pain, specifically that the Veteran experienced left knee pain "off and on" since 1979.  The Veteran reported a constant dull aching in his left knee, worsened in the last two years after falling off of a ladder.  After a discussion of this evidence, the examiner concluded that the Veteran's claimed left knee condition was the result of age rather than his active duty military experience.

With respect to the Veteran's claimed head condition, the Veteran described an in-service injury in which he bumped his head on a gun tube in 1986.  The Veteran suffered only a contusion to the forehead at that time with no loss of consciousness and no objective sequelae.  The Veteran described having headaches for the preceding 10 years that can reach a pain level of 9/10.  The Veteran described no associated focal deficits such as weakness, numbness, tingling, or other symptoms associated with the headache.  Upon physical examination, the examiner noted that the Veteran was normocephalic, and a neurological examination was normal.  After review of this evidence, the examiner concluded that because there were no sequelae noted following the Veteran's in-service forehead contusion and because his headaches began only 10 years prior to the examination, his headaches were less likely than not related to his active duty military service.

In addition to the results of the February 2007 examination, the Board has reviewed the Veteran's VA treatment records for any suggestion that a nexus exists between the Veteran's current disabilities and his military service, and it has found no such connection.  The Veteran has been afforded ample opportunity to furnish medical and other nexus evidence in support of his claim, but he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a veteran's responsibility to support a claim for VA benefits).  The probative medical evidence of record, therefore, is against a finding of a nexus between the Veteran's active duty military service and any of his claimed disabilities.

To the extent that the Veteran himself believes that he has disabilities that are related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board is competent to report that he sustained the above-described injuries in service.  

The Veteran is not competent, however, to opine that his in-service injuries resulted in chronic residuals to which a current disability may be attributed.  That is, the Veteran is not competent to report that his current disabilities are etiologically related to an in-service injury.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, while the Board acknowledges the Veteran's statements that each of his described conditions is of his active service, the Veteran, as stated above, is not competent to draw such conclusions.  The record contains no competent opinions linking the Veteran's current disabilities to his military service.  

To the extent that the Veteran is contending that a lumbar spine, left foot, bilateral ankle, left leg, and head disability has existed since service, he has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Additionally, as noted above, claims for service connection for arthritis may be granted on a presumptive basis if the record demonstrates that arthritis became manifest to a degree of 10 percent or more within one year from the date of separation from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board has closely reviewed the record for evidence supporting a continuity of symptomatology or entitlement to presumptive service connection for arthritis, and the objective evidence of record is against such findings.  Despite the Veteran's report of experiencing back pain soon after service discharge, the first documented post service treatment for back related problems is dated in May 2004, approximately 18 years after separation from service in December 1986.  At that time, the Veteran stated that he had a history of back pain "due to [two] car accidents in the past [two] years."  Another May 2004 record stated that the Veteran had lower back pain after he was "injured in a [motor vehicle accident] this year."  These records suggest an onset of back pain after service, and specifically after a motor vehicle accident in May 2004.  The Veteran did not associate his back pain with his military service at that time, nor has he done so to any medical professional at any time afterwards, other than at his February 2007 VA examination.  The Board places greater weight on the absence of treatment records and the Veteran's May 2004 statement that his back pain began after a motor vehicle accident than on the Veteran's later assertions that back pain persisted at service separation and continuously thereafter.  

Similarly, the first documented post-service treatment for a left leg condition is in July 2006, after filing the instant claim for benefits and approximately 20 years after separation from service in December 1986.  At that time, the Veteran described experiencing pain in his left leg for one preceding year.  These records suggest an onset of leg pain after service, and specifically sometime in 2005.  The Veteran did not associate his leg pain with his military service at that time, nor has he done so to any medical professional at anytime afterwards, other than at his February 2007 VA examination.  The Board places greater weight on the Veteran's July 2006 statement that his leg pain began sometime in 2005 than on the Veteran's later assertions that leg pain persisted at service separation and continuously thereafter.  The medical evidence of record contains no treatment for a bilateral ankle condition, left foot condition, or a head condition.  Indeed, with respect to the Veteran's claimed head condition, the Veteran himself alleged that his headaches began approximately 10 years before the examination, or in approximately 1997.  This date represents an onset of headaches approximately 11 years after active duty military service.

With regard to the possibility of service connection on a presumptive basis, the Board finds that the above facts do not suggest that the Veteran's lower back disability, left leg condition, bilateral ankle condition, or left foot condition became manifest to a degree of 10 percent or more by December 1987, one year from the Veteran's separation from service.  As stated above, the record contains no medical evidence of back pain until May 2004 or leg pain until July 2006.  The record contains no evidence of medical treatment at all for a bilateral ankle condition or a left foot condition.  The evidence of record does not suggest that the Veteran's disabilities became manifest to a degree of 10 percent or more within a year of separation from service; the Board finds, therefore, that service connection on a presumptive basis is unwarranted.  

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's lumbar spine, left foot, bilateral ankle, left leg, and head disability and his active duty military service, and it finds that the third Hickson element has not been met with respect to each of these claims.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A.       § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a left foot disability is denied.

Service connection for a bilateral ankle disability is denied.

Service connection for a left leg disability is denied.

Service connection for residuals of a head injury is denied.


REMAND

Additional development is required with respect to the Veteran's claim for service connection for a right shoulder disability.

Once VA provides a Veteran with a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [Veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In the instant case, the Veteran was provided with a VA examination of his right shoulder in February 2007.  The examiner indicated that the Veteran had a "subjective right shoulder condition without objective evidence to make a diagnosis."  A February 2007 radiographic report indicated that the Veteran's shoulder was normal.  The February 2007 examiner did not address, however, a January 2005 radiology report that stated that the Veteran had "advanced arthritic change" in his acromioclavicular (AC) joint and hypertrophy of its capsule.  The February 2007 examiner did not reconcile his opinion that the Veteran had a normal right shoulder with previous medical evidence that the right shoulder had advanced arthritic changes.  An additional examination of the Veteran's right shoulder is therefore required on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to provide any additional evidence or argument pertaining to the issue of entitlement to service connection for right shoulder disability.  The Veteran must be afforded a reasonable period to respond to this request, and any evidence received should be associated with the Veteran's claims file.

2.  Then schedule the Veteran for an examination with a VA examiner of appropriate expertise to ascertain the nature and etiology of any current right shoulder disability.  

The RO or AMC should notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  Notify the Veteran that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).

Following a review of this remand directive, a complete review of the Veteran's claims file, and examination of the Veteran, the examiner should describe the nature of any right shoulder condition that is currently manifested or that has been manifested at any time during the course of the appeal.  This opinion should specifically address the January 2005 MRI report stating that the Veteran had advanced arthritic changes of the AC joint and hypertrophy of its capsule.  

If the examiner determines that the Veteran has a right shoulder disability or that such disability was manifested at any time since July 2006, then the examiner should determine whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's right shoulder disability is etiologically related to the Veteran's active military service.

The examiner must review the Veteran's claims file prior to the examination of the Veteran.  The examiner's report must explicitly state that such review occurred.  Any indicated studies should be performed, and the rationale for each opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, he/she should fully explain why such opinion could not be reached.  

3.  Then, after ensuring any other necessary development has been completed, the RO must readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


